Supplement Dated May 18, 2016 To the Current Prospectus and Statement of Additional Information Voya Growth Plus Voya Growth Plus New York Issued by Voya Retirement Insurance and Annuity Company Through its Variable Annuity Account B This supplement updates the Prospectus and Statement of Additional Information (“SAI”) for your variable annuity contract and any subsequent supplements thereto. Please read it carefully and keep it with your copy of the Prospectus and SAI for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. Important Information Regarding the Company Information about the Voya Retirement Insurance and Annuity Company found in your Prospectus and/or SAI is deleted and replaced with the following: Voya Retirement Insurance and Annuity Company (the “Company,” “we,” “us,” “our”) issues the Contracts described in the prospectus and is responsible for providing each Contract’s insurance and annuity benefits. All guarantees and benefits provided under the Contracts that are not related to the separate account are subject to the claims paying ability of the Company and our general account. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Prior to January 1, 2002, the Company was known as Aetna Life Insurance and Annuity Company. From January 1, 2002, until August 31, 2014, the Company was known as ING Life Insurance and Annuity Company. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
